                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA
JAMIEL JOHNSON,                             :
                                            :
                   Plaintiff                :
                                            :   CIVIL NO. 3:17-CV-0364
       v.                                   :
                                            :      (JUDGE MANNION)
JOHN WETZEL, et al.,                        :
                                            :
      Defendants                            :

                                       ORDER

            AND NOW, this 31st day of MARCH 2020, in accordance with the

Memorandum issued this same day, it is ORDERED that:

            1.       Mr. Johnson’s motion to alter judgment (ECF No.
                     63) is DENIED.

            2.       Mr. Johnson’s motion to recuse jurist (ECF No.
                     64) is DENIED.

            3.       Mr. Johnson’s motion for leave to file a second
                     amended complaint (ECF No. 65) is DENIED.

            4.       Mr. Johnson’s motion for leave to proceed in
                     forma pauperis (ECF No. 66) is DENIED as moot.1


                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
17-0364-01 order




            1
       The Court previously granted Mr. Johnson leave to proceed in
forma pauperis on May 5, 2017. (ECF No. 14.)
